Citation Nr: 1116547	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-15 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder as due to an inservice personal assault.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran's current back disability is related to her active duty service.

2.  The medical evidence of record does not show a current diagnosis of posttraumatic stress disorder (PTSD).

3.  An acquired psychiatric disorder, to include chronic adjustment disorder, is not shown by the medical evidence of record to be related to the Veteran's military service.

CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A psychiatric disorder, to include PTSD and chronic adjustment disorder, was not incurred in active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to the initial adjudication of the Veteran's claims, letters dated in January 2008, April 2008, and May 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, with the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  The Board finds that the notice requirements that VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In April 2009, the Veteran was provided with a VA examination which addressed the etiology of her current back disability.  The Veteran has not indicated that she found the VA examination provided to be inadequate.  Moreover, the Board finds that the April 2009 VA examination was adequate, as it is based on a complete review of the Veteran's claims file, an interview of the Veteran, and provides sufficient explanation and rationale for the conclusion that the Veteran's back disorder is not related to her military service.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that the Veteran was not provided with a VA examination with respect to her claim for service connection for a psychiatric disorder, to include PTSD.  However, an examination was not required in this case.  As discussed in greater detail below, the evidence of record does not reflect that the Veteran has a diagnosis of PTSD, that she had psychiatric symptoms during service, or that she incurred a personal assault during her active duty service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37 (Fed. Cir. 2006).

I.  Back Disorder

The Veteran contends that she currently has a back disorder that is related to active duty service.  Her service treatment records show complaints of and treatment for a back disorder during active duty service.  The Veteran's November 1978 entrance examination reflects that her spine was normal on examination.  In a report of medical history, completed at that time, the Veteran denied a history of recurrent back pain.  In March 1979, the Veteran reported that she pulled a back muscle while pushing heavy equipment two weeks before.  She noted that the pain was located on the right side of the back and in the right lower rib cage region.  The diagnosis was pulled muscle, and the Veteran was given a physical profile of no pushing, pulling, or lifting heavy objects.  She was scheduled for a physical therapy evaluation, but did not keep her scheduled appointment.  A March 1979 treatment note states "[a]ssume condition is improved."  In November 1979, the Veteran reported to the emergency room with complaints of spasm and tenderness in the right lower back after pulling a heater.  The diagnosis was low back pain.  Another November 1979 record notes a diagnosis of low back strain which was incurred in the line of duty.  The Veteran was given a physical profile of no lifting, pushing, or pulling, and no operating motor vehicles.  In December 1979, the Veteran presented for re-evaluation of her low back strain.  She reported that she felt well with no problems.  The diagnosis was "low back strain - resolved."  In February 1981, the Veteran complained of back pain since the day before and some pain to her legs which was a recurrent problem.  The treatment indicates that an x-ray of the lumbosacral spine was taken a year before, but does not indicate what the x-ray revealed.  The Veteran was in obvious pain with tenderness in her low back.  She was unable to put weight on her right leg.  The diagnosis was acute lumbosacral strain and rule out herniated nucleus pulposus.  Another February 1981 treatment record reflects that the Veteran still had pain that radiated to her leg, but that her pain was somewhat improved.  The diagnosis was acute lumbosacral strain.  The Veteran was given a physical profile of no lifting of equipment and no prolonged sitting or standing until the next month.  A separation examination is not of record, but the Veteran's service personnel records reflect that she was separated from service in November 1982 at her own request due to pregnancy.

Private medical treatment records from April 2003 through May 2004 reflect that the Veteran underwent chiropractic treatment for back pain, which was located in her bilateral mid back.  The diagnosis was thoracic pain.  From August 2004 through March 2005, the Veteran had chiropractic treatment for low back pain, diagnosed as lumbar intervertebral disc displacement.

An August 2004 VA treatment record notes the Veteran's complaints of back pain.  The report reflects that the Veteran "hurt her back while she was lifting box out of freezer at work."  She reported that she treated with a local chiropractor with some relief.  She noted that she felt like she was having muscle spasms.  She also reported some pain down her right leg.  X-ray revealed the spine to be in alignment.  The diagnosis was back strain.

Private medical treatment records from January 2006 through October 2007 note the Veteran's complaints of back pain.  In a January 2006 health report, the Veteran complained of frequent low back pain, neck pain or stiffness, pain between the shoulders, and sciatica.  In a case history report, she denied pain, but reported difficulty walking.  She indicated that she twisted her back while lifting a box, and "felt it go."  She also reported that she fell off of a bike one and a half years before.  She complained that her back would "catch" when she got up to walk.  She also complained of bilateral leg pain.

In April 2009, the Veteran underwent a VA spine examination.  The Veteran complained of back spasms.  She stated that she sought treatment for her back pain from a chiropractor, whom she saw two to three times per year with good relief for the prior eight years.  She reported back pain several times a week which were mild and lasted for one hour.  She also noted back spasms which made her yell.  She reported that she injured her back in February 1980 when something fell on her while she was picking up equipment during an ice storm.  She noted that she sought treatment, that her x-rays were normal, and that she was treated with medication and rest.  The Veteran complained of fatigue, decreased motion, stiffness, weakness, spasms, and pain in the low back.  She reported that the onset of her pain occurred in 1981, and described the pain as sharp, knifelike spasms.  She rated the severity of her pain as mild and indicated that it occurred between one and six days per week and did not radiate from her back.  She also complained of moderate flare-ups which occurred every three to four months and which lasted from one to two days.  She indicated that she wore a brace and was able to walk from one to three miles.  

Physical examination revealed the Veteran's posture and head position to be normal.  Her gait was abnormal, as she walked with a stiff back.  There were no abnormal spine curvatures, and there were no objective abnormalities of cervical or thoracic sacrospinalis except for pain with motion.  Hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension were all 5/5.  There was normal muscle tone and no muscle atrophy.  The lower extremities were intact to light touch.  Examination of the thoracolumbar spine showed range of motion with forward flexion to 80 degrees with pain, extension to 20 degrees with pain at 15 degrees, left and right lateral flexion to 30 degrees with no pain, and left and right lateral rotation to 30 degrees with no pain.  There was no additional limitation of motion with repetitive use.  X-rays of the lumbosacral spine showed mild degenerative disc disease in the lumbar spine with no subluxation.  The examiner diagnosed lumbar degenerative disc disease and strain.

After reviewing the Veteran's claims file, performing a physical examination, and conducting an interview of the Veteran, the VA examiner concluded that the Veteran's current low back disability was "less likely than not due to events while in the service."  The examiner acknowledged that the Veteran sought treatment for back pain during service, but explained that the Veteran's back symptoms appeared to have been acute and to have resolved at that time.  In support of this explanation, the examiner noted the lack of medical records or evidence of back problems within 20 years of service discharge.  Specifically, the examiner found that "without any medical records or evidence of back problems within 20 years requesting to be released from the service, it can only be assumed that her low back conditions to have resolved.  Therefore, due to the above reaso[n]ing, the veteran's current back problems are less likely than not due to acute sprains/strains while in the service."

After a thorough review of the evidence of record, the Board concludes that service connection for a back disability is not warranted.  The evidence of record reflects diagnoses of degenerative disc disease of the lumbar spine.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  Degenerative disc disease of the lumbar spine was not diagnosed within one year of service discharge.  Accordingly, service connection is not warranted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's service treatment records reflect complaints of and treatment for a back disorder during service.  Thus, there is evidence of a back disability during active duty service.  See Barr, 21 Vet. App. at 307.

However, the remaining evidence of record does not support a nexus between the Veteran's inservice back symptoms and her current back disability.  Importantly, after consideration of the Veteran's entire claims file, her statements, and a physical examination, the April 2009 VA examiner concluded that the Veteran's current low back disorder was "less likely than not" related to her inservice back disorder.  In support of the opinion, the VA examiner provided supporting rationale, noting that the Veteran's inservice complaints of back pain were acute and that there was no evidence of continued complaints or treatment for a back disorder within 20 years after service discharge.

The Board acknowledges the Veteran's belief that her current back disability is related to her symptoms during active duty service.  The Veteran's statements are competent evidence about what the Veteran observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the Veteran's statements that any current back disorder is related to her inservice back symptoms are not competent evidence of a nexus between any current back disorder and her military service.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the Veteran is not a physician, her statements are not competent evidence that any current back disorder is related to active duty service.  See Barr, 21 Vet. App. at 307; see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Moreover, the evidence does not show, and the Veteran does not contend, that she has had symptoms of a back disorder continuously since service discharge.  The first post-service medical evidence of a back disorder is in April 2003, over 20 years after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  Further, during her April 2009 VA examination, the Veteran reported that she had only been seeking chiropractic treatment for her back pain for the prior 8 years, beginning in approximately 2001, which is roughly 18 years after service discharge.  Id.  Accordingly, there is no evidence of continuity of symptomatology of a back disorder since service discharge.  See Barr, 21 Vet. App. at 307.  In the absence of any competent and probative medical evidence that the Veteran's back disorder is related to her active duty service, service connection for a back disorder is not warranted.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


II.  Psychiatric Disorder, to include PTSD

The Veteran contends that service connection for a psychiatric disorder, to include PTSD, is warranted.  In her April 2008 claim form, she alleged that she sustained a personal assault during her active duty service.  Specifically, she contends that her retiring supervisor, Staff Sergeant S.A., held her captive with a fillet knife against her throat while he demanded sexual favors.  She reported that Sergeant R.S. "talked SSgt. [S.A.] out of the knife he had held to [her] throat" and escorted him out of the building.  She noted that the assault occurred on a Friday night after a "beer bust" to honor Staff Sergeant S.A.'s retirement and that Staff Sergeant S.A. was "very drunk" when the assault occurred.  She contends that she wanted to press charges against Staff Sergeant S.A. at the time, but that Master Sergeant G., her section supervisor, told her not to file charges against Staff Sergeant S.A. because "he would lose his retirement pay if [she] did, and he really needed the money!"

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).

In addition to demonstrating the existence of a stressor, the facts must also establish that the alleged stressful event was sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. App. 91, 98-99 (1993).  Further, the sufficiency of the stressor is a medical determination and, therefore, adjudicators may not render a determination on this point in the absence of independent medical evidence.  West v. Brown, 7 Vet. App. 70 (1994).  

Furthermore, if the veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and that testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the veteran's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the veteran was not engaged in combat, corroborative evidence of her claimed inservice stressors must be introduced.

There are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999); VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of inservice trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence. 

Further, with respect to a claim of entitlement to service connection for PTSD based on an alleged personal assault, 38 C.F.R. § 3.304(f) (3) provides that:

If a post-traumatic stress disorder claim is based on inservice personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on inservice personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may omit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

38 C.F.R. § 3.304(f) (3).

The Veteran's service treatment records and service personnel records are negative for any complaints of or treatment for PTSD or a psychiatric disorder.  A November 1978 entrance examination reflects that the Veteran's psychiatric status was normal.  In a report of medical history, completed at that time, the Veteran denied a history of depression or anxiety, nervous trouble, and frequent trouble sleeping.  The remainder of the Veteran's service treatment records do not reflect any complaints of or treatment for a psychiatric disorder.  Similarly, both the service treatment records and service personnel records do not indicate that the Veteran reported or experienced a personal assault.  The service treatment records are silent as to any psychiatric complaints.  The service personnel records do not indicate that the Veteran reported a personal assault, and continued to show excellent performance evaluations throughout her active duty service.  Although a separation examination is not of record, the service personnel records show that the Veteran requested separation from service in August 1982 due to pregnancy and a desire to care for her child.

A July 2002 VA treatment record notes that the Veteran denied a history of military sexual trauma.  An August 2007 VA treatment record reflects that the Veteran underwent a mental health consultation.  The Veteran's "chief complaint" was reported as "[m]y son recently deployed to Iraq and I filed for divorce."  The Veteran denied a past psychiatric history, history of substance abuse, history of suicidal acts or self-harm, and history of violence, assaulting others, or legal problems.  The Veteran reported that she was the eldest child in her family with one brother and two sisters.  She denied a history of sexual abuse growing up.  She indicated that she had been married three times and just filed for divorce for the third time.  She noted wonderful relationships with her two children.  She reported that she had many friends that she saw frequently and that she enjoyed numerous activities outside of her house.  She also stated that during military service, she was sexually assaulted and threatened with a weapon.  She noted that she tried to report the sexual assault, but that she was talked out of pressing charges because it would ruin the career of the officer who assaulted her.  She explained that the officer held a knife to her throat, but that she was able to get away once, and her "pardoner talked the knife away from the officer."  The VA physician conducted a mental status examination and diagnosed chronic adjustment disorder, marital problems, and bereavement.  

In a September 2007 VA treatment record, the Veteran stated that her ex-husband and his daughters were abusive to her and that he has thrown knives at her when he is angry, has slammed her up against a wall, and verbally abused her.  She noted that she had her divorce planned out.  She reported that she was sexually abused by her step-father from ages 5 through 18.  The diagnoses were chronic adjustment disorder, marital problems, and bereavement.

Initially, the Board observes that the evidence of record does not include a diagnosis of PTSD.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for PTSD has not been presented and the appeal must be denied.

The Board has also considered whether service connection for an acquired psychiatric disorder, to include chronic adjustment disorder, is warranted in this case.  However, after a thorough review of the evidence of record, the Board concludes that service connection for a psychiatric disorder is not warranted.  The evidence of record reflects a diagnosis of chronic adjustment disorder in August 2007.  See Degmetich, 104 F.3d at 1333.  

However, there is no evidence of inservice incurrence of an acquired psychiatric disorder.  The Veteran's service treatment records are negative for any complaints of or treatment for a psychiatric disorder.  Although the Veteran reported that she was personally assaulted during active duty service, there is no evidence in her claims file to substantiate her contentions.  Her service treatment records do not note any complaints of or treatment for psychiatric complaints or any reports that she was physically assaulted.  Similarly, her service personnel records show only excellent performance evaluations for her work.  The Veteran was advised of the types of evidence that she could submit to substantiate her claim, including "buddy" statements, treatment records, statements from military medical personnel, state or local accident or police reports, employment physical examinations, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.  However, the Veteran has not identified or submitted any evidence to corroborate her contentions of physical assault during active duty service.  Moreover, in July 2008, the RO requested that the Veteran complete a questionnaire in order to provide more information regarding the reported assault so that the RO could attempt to verify her reports independently.  However, the Veteran has not returned the questionnaire.  Accordingly, there is no evidence of psychiatric complaints or corroborating evidence of a physical assault during active duty service.

Moreover, the medical evidence of record does not support a nexus between the Veteran's alleged inservice personal assault and any currently diagnosed psychiatric disorder.  Further, the first post-service diagnosis of a psychiatric disorder was dated in August 2007, more than 24 years after her service discharge.  This period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense, 1 Vet. App. at 356 (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Moreover, the Veteran has not alleged that she has had psychiatric symptoms continuously since service discharge.

As the preponderance of the evidence is against finding that the Veteran currently has PTSD or that any currently diagnosed psychiatric disorder is related to active duty service, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for a psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a back disorder is denied.

Service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


